Citation Nr: 1813839	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael A. Rake, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from March 1993 to March 1999, and in the Army from November 2005 to June 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017. A transcript of the hearing is of record.

The Veteran filed a claim of service connection for PTSD, however the Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Thus the issue has been broadened and recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has an acquired psychiatric disorder including diagnoses of PTSD, anxiety, and depressive disorders that are attributable to the Veteran's active combat service stressors.





CONCLUSION OF LAW

An acquired psychiatric disorder including PTSD was incurred in wartime service. 38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In light of the fully favorable decision as to the issue of entitlement to service connection for PTSD no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a). Diagnoses of PTSD by health care professionals are presumed to be in accordance with applicable governing medical criteria. See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2); see also 38 U.S.C. § 1154(b) (2012). If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(3).

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.   

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include PTSD. The Veteran has consistently stated that his current symptoms are a result of in-service events while serving in Iraq. 

Service treatment records reflect the Veteran underwent post-deployment health assessments in November 2007 and January 2008. The Veteran reported seeing wounded, killed, or dead during his deployments. He stated that he was engaged in direct combat and felt that he was in great danger of being killed. 

The Board accepts the Veteran's reported stressors involving both combat and noncombat events in service. See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f). In October 2014, the Veteran submitted a Statement in Support of Claim for Service Connection for PTSD. The Veteran reported his first stressor event as when a roadside bomb exploded just outside the gate of his post and he responded to the injuries. The Veteran stated that the soldiers had injuries that included shrapnel wounds and profuse bleeding, and that he applied tourniquets and called for a "medevac." The Veteran reported that his second stressor event was the daily exposure to the catastrophic injuries to other soldiers. He noted that he worked on one soldier for about 30 minutes to stop the bleeding but that the soldier died on the table. 

The Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service. The Veteran's DD-214 from the Army confirms that he served in Iraq. The Veteran's Military Occupational Specialty (MOS) was a health care specialist (combat medic) to administer emergency medical treatment to battlefield casualties and to assist with inpatient and outpatient care and treatment.

At the Board hearing in August 2017, the Veteran testified that he has sheltered himself from activities he used to enjoy due to PTSD. He testified he no longer fishes, hunts, or drives. The Veteran stated that he has difficulty sleeping and a lack of motivation, and he loses his temper at others. The Board finds his statements and hearing testimony to be both competent and credible, and are consistent with the circumstances of the Veteran's combat service. 

The Board further finds that the preponderance of the evidence establishes a causative link between the Veteran's current symptoms and the claimed in-service stressors.

VA outpatient treatment records dated June 2009 and April 2011 reflect the Veteran had positive PTSD screens. In June 2009, the Veteran stated that following his relocation from Colorado, he had been cut off from his medication. The Veteran reported to his treating VA clinician that he had accelerated his alcohol consumption to help deal with his symptoms. In May 2011, the Veteran underwent a PTSD evaluation. VA treatment records indicate the Veteran reported very insignificant scores on the Beck Depression Inventory-II (BDI) and PTSD Checklist (PCL), but that the Veteran was very concerned about his sleep problems and nightmares. The examining VA clinician noted that it was her belief that the Veteran dramatically underreported his symptoms. A subsequent VA psychologist diagnosed the Veteran with alcohol dependence and dysomnia. The Veteran reportedly fell below the threshold range for PTSD and that he did not report traumatic reaction or re-experiencing or avoidance symptoms. Although the evaluation did not yield a diagnosis of PTSD, VA treatment records dated September 2012 contain a diagnosis list that includes PTSD, alcohol dependence, insomnia, caffeine dependence, generalized anxiety disorder, and dysthymic disorder. Subsequent VA outpatient treatment records dated December 2013 to May 2014 indicate the Veteran continued to have positive PTSD screens, and endorsed new onsets of panic attacks and intrusive thoughts. In May 2014, the Veteran also reported hypervigilance "with his back to the wall in most environments and always scoping out his situation." 

VA outpatient treatment records dated December 2014 to November 2016 reflect the Veteran sought continued mental health treatment for his symptoms. The Veteran reported increased anxiety, intrusive thoughts "all the time," and depression. The Board notes that in June 2015, the treating VA clinician noted that the Veteran's sudden onset panic attacks "are pretty clearly delayed onset PTSD." 

The Veteran was afforded a VA psychological examination in December 2014. The Veteran reported his first stressor event as when a roadside bomb exploded just outside the gate of his post and he ran to respond to the injuries. The Veteran stated that the soldiers had injuries that included shrapnel wounds and profuse bleeding and that he applied tourniquets and called for a "medevac." He noted the soldiers were known to him from his post. The Veteran further reported that his second stressor event was the frequent exposure to other soldiers who were injured or killed in the course of his work as a combat medic. He reported exposure to combat through the frequent shelling of his post. The VA examiner reported that both stressor events were adequate to support the diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity. 

The VA examiner indicated that the Veteran met Criterions A, B, C, D, E, F, G, and I of the diagnostic criteria of PTSD under the DSM-5. Regarding Criterion H, symptoms are not due to medication, substance use, or other illness, the VA examiner did not provide a response. The VA examiner stated that the Veteran's self-report and review of the records suggests a history of alcohol dependence, currently in remission. The VA examiner also noted referrals for alcohol treatment programs and a diagnosis of alcohol dependence in VA outpatient treatment records. On the BDI, Beck Anxiety Inventory (BAI), and PTSD Checklist for DSM-5 (PCL-5) self-report measures, the Veteran reportedly scored in the low ranges for depression and anxiety, and below the threshold to suggest a likelihood of a PTSD diagnosis. 

The VA examiner opined that the relatively low levels of symptom reporting are not sufficient to support a diagnosis of PTSD. The VA examiner opined that it would be very unlikely that PTSD symptoms would first become evident at over 6 years post-exposure to stressful events. The VA examiner noted that the Veteran's prior exposure to stressful events may have increased his vulnerability to the development of panic attacks. Nevertheless, the VA examiner opined that other factors such as alcohol use disorder and the amount of caffeine intake are also likely contributing factors, which make it difficult to attribute the development of the Veteran's panic disorder to specific prior stressors. The VA examiner indicated the most appropriate diagnoses of the Veteran's symptoms are panic disorder without agoraphobia and alcohol use disorder. 

In September 2017, the Veteran underwent a psychological evaluation by a psychologist retained by his representative to determine whether he met the DSM-5 criteria for a formal diagnosis of PTSD. The psychologist reported the Veteran presented as hyper-alert describing hypervigilance in everyday life and demonstrated problems with memory and concentration. The Veteran endorsed nightmares three nights per week, panic attacks, poor sleep habits, helplessness, and irritability. 

Based upon his review of the medical evidence of record and examination of the Veteran, the psychologist opined that there is clear evidence throughout the Veteran's file that he has been suffering from PTSD for an extended period of time. The psychologist reported the Veteran met Criterions A, B, C, D, E, F, G, and H of the diagnostic criteria of PTSD under the DSM-5. The psychologist opined that it was clear from the interview and review of the file that alcohol has been used extensively and for years to self-medicate his anxiety. He noted that the Veteran reported to his treating VA clinicians that alcohol reduces his nightmares allowing him to sleep better and to function, and that alcohol helped reduce his overwhelming anxiety. 

The psychologist opined that caffeine and alcohol are in no way explanative of the overwhelming anxiety symptoms of PTSD, symptoms reported and noted in multiple parts of his VA medical chart. He opined that in his professional opinion within a reasonable degree of psychological certainty that the PTSD is at least as likely as not tied to the Veteran's combat service in the Army. 

The Board finds the September 2017 private examination diagnosing PTSD to be of at least equal and somewhat greater probative value than the December 2014 VA examination. The private psychologist addressed the Veteran's subjective complaints with his comprehensive review of the medical evidence of record and extended interview with the Veteran. The VA examiner relied heavily upon the Veteran's documented alcohol use and the low ranges on self-report measures to determine that the Veteran did not meet the diagnostic criteria for PTSD. VA outpatient treatment records and the report by the private psychologist show, however, that the Veteran used alcohol as a self-medicating technique. Further, a VA clinician in May 2011 noted the Veteran had underreported his PTSD symptoms. Moreover, although the December 2014 VA examiner questioned the timing of the Veteran's PTSD symptoms, a June 2015 treating VA clinician remarked that the Veteran's symptomatology was "clearly" delayed-onset PTSD. The private psychologist similarly opined that there was evidence throughout the file that the Veteran has been suffering from PTSD for an extended period of time. In addition, with respect to the diagnoses of PTSD stemming from VA outpatient treatment records, these diagnoses were based on consistent treatment by medical providers who determined the Veteran met the DSM criteria for PTSD. By contrast, the December 2014 VA examiner's determination was based on a limited, one-time interaction.

The in-service combat stressors are consistent with the circumstances of the Veteran's combat service, and the Board finds that the Veteran's currently diagnosed acquired psychiatric disorder including PTSD is attributable to his in-service stressors. Entitlement to service connection for PTSD is therefore warranted under 38 C.F.R. § 3.304(f)(2).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


